DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, salicyclic acid covalently bound, glycerol and adipic acid in the reply filed on March 2 2022 is acknowledged.  Claims 1-8, 16, 19 and 40-46 are pending in the application. Claims 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2 2022   Accordingly, claims 1-8, 16, 19 and 46 are being examined on the merits herein.
The examiner requests Applicants to please remove track changes before submitting any response.  The claims filed March 2 2022 contain track changes and thus are very difficult to read.  In the event track changes are not removed, the examiner will be forced to send out a notice of non-compliant amendment as the claims will be considered unreadable.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13 2020 and March 2 2022 were considered by the examiner.

Response to Declaration filed under Rule 132
	Firstly, it is noted that the declaration referred to in the declaration filed March 2 2022 (specifically, the declaration by Bobby Howell filed in Application No. 15121746) has been attached to this Office action and cited for completeness and clarity).
	Application 15121746 was abandoned on July 15 2020 as such any evidence presented in this Application does not change the prosecution history of the ‘746 application.  
	Finally, the submitted declaration has been considered.  However, it is not persuasive.  Firstly, Stumbe is not the only reference utilized.  Wyatt teaches the formation of non-gelling hyperbranched polymers and what conditions need to be considered in order to avoid gelation.  Nonetheless, looking to Stumbe, it is expressly taught at adipic acid to glycerol ratio of 2:1 to 1.2:1 (corresponding to the instantly claimed alcohol to acid ratio of 0.5 to 0.833) it is stated that while it is not surprising to observe gelation of these systems, it was possible to collect hyperbranched polyesters just before reaching the gel point (page 922).  Therefore, while Applicants refer to Zhang which uses a model to predict gelation and argues that some of the ratios in Stumbe would lead to gelation, this is not evidence that non-gelling hyperbranched polyesters of adipic acid and glycerol cannot form.  In fact, Stumbe expressly teaches that the reaction can be monitored and non-gelling polymers can be identified and utilized.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 6 introduces new matter as the claims recite the limitation: " HB-PE is non-gelling upon covalent bonding to the at least one active ingredient”.  There is no support in the specification for this limitation. The limitation of:  the HB-PE being non-gelling upon covalent bonding to the active ingredient was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses covalent binding of the active ingredient to the polymer but does not describe the instantly claimed limitation.  The response filed March 2 2022 indicates support for this amendment can be found in original claim 40.  Claim 40 recites: and the molar ratio of the reacting A groups and B groups (r = A/B) and the extent of the reaction must be selected to avoid gelation (emphasis added); and  10an active ingredient having carboxylate, hydroxyl, carbonyl or amine groups is covalently bonded to the alcohol or acid end groups of the polyester.  Thus, while claim 40 does provide support for covalent bonding of the at least one active, the claim does not provide support for the HB-PE being non-gelling upon covalently binding of the active ingredient.  Claim 40 only states that the extent of the reaction of A and B (the alcohol and the acid) must be selected to avoid gelation and nothing about avoiding gelation upon binding of the active ingredient.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “primarily” in claims 2-3 is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the claims nor the specification indicate the amount of alcohol groups or acid groups needed to be present in order for the polymer to have primarily alcohol or acid end groups.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 16, 19 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (J. Am. Oil Chem Soc, 2012, cited on PTO Form 1449) in view of Adeli et al. (USPGPUB No. 20110159113, cited on PTO Form 1449), Hersel et al. (US Patent No. 8377917), Clauss et al. (USPGPUB No. 20100048813)  and Stumbe et al. (Macromolecular Rapid Communications, 2004, cited on PTO Form 1449).

Applicant Claims
The instant application claims a composition comprising (a) a synthetic or natural biobased, biodegradable non-gelling hyperbranched polyester, wherein the non-gelling hyperbranched polyester is a hyperbranched polyester of a multifunctional alcohol and a difunctional acid; and (b)  at least one active ingredient, wherein the at least one active ingredient is either covalently bonded to end groups of the non-gelling hyperbranched polyester or encapsulated in the non-gelling hyperbranched polyester.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wyatt is directed to lewis acid-catalyzed synthesis of hyperbranched polymers based on glycerol and diacids in toluene.  The ability to make hyperbranched polymers with high degree of polymerization before they reach the gel point would make monomeric glycerol-derived hyperbranched polymers more attractive synthetic targets because they could be used as fluids with varying degrees of viscosity or they could be processed further to make rigid or flexible materials (page 314, left column, first complete paragraph).  It is taught that several methods have been employed to avoid gelation in direct condensation reactions between difunctional A2 monomers and trifunctional B3 monomers by performing the reactions in dilute solutions (page 314, right column, first complete paragraph).  Acids taught include succinic acid, azelaic acid, glutaric acid and suberic acid  with alcohols of glycerol (page 314, materials and Scheme 1).  Gelation can be avoided by controlling reaction time and/or reaction concentration.  Attempts were made here to avoid gelation by lowering the reaction temperature and by performing the esterifications in nonpolar solvent system with toluene.  Cross-linking and branching of glycerol units are less likely to occur at lower temperatures because branching and gelation must occur at the less reactive secondary alcohol (page 316, left column, first complete paragraph).    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wyatt teaches non-gelling hyperbranched polymers made from a multifunctional alcohol and difunctional acid, Wyatt does not expressly teach drug delivery or covalent attachment of salicylic acid.  However, these deficiencies are cured by Adeli et al. and Hersel et al.
Adeli et al. is directed to hyperbranched polyester and a method of synthesizing a hyperbranched polyester.  Claimed is a hyperbranched polyester comprising an acidic moiety and an alcoholic moiety (claim 1).  The acidic moiety can comprise one or more types of acidic compounds (claim 3).  A specific acidic moiety claimed is citric acid (claim 5).  A specific alcohol claimed is glycerol (claim 9).  The molar ratio of citric acid to glycerol include 5, 8 and 12 (0.2 or less corresponding to the instantly claimed ratio of alcohol to acid) (claim 12).  Figures 3A and 3B shows terminating COOH groups.  It is taught that in medicine, hyperbranched polymers are applied as drug carrier molecules.  In drug delivery systems, a drug molecules is either non-covalently transported or covalently conjugated to their surface functional groups.  In chemical conjugation, drug molecules are attached to the surface functional group via direct conjugation or via linker molecule if the drugs do not carry the desired functional group for direct conjugation (paragraph 0083).  
Hersel et al. is directed to polymeric prodrug with a self-immolative linker.  It is taught that typically polymers are either used in a non-covalent fashion with the drug compound or by permanent covalent attachment of a polymer reagent to one of the drugs functional groups (column 1, lines 15-20).  It is taught that in order to avoid shortcomings imposed by either non-covalent polymer mixtures or permanent covalent attachment, it may be preferable to employ a prodrug approach for chemical conjugation of drug to polymer carrier. In such polymeric prodrugs, the biologically active moieties are typically linked to the polymeric carrier moiety by a temporary bond formed between the carrier moiety and a hydroxy, amino or carboxy group of the drug molecule (such as is shown in FIG. 1)(column 2, lines 23-32). It is taught that prodrug activation may occur by enzymatic or non-enzymatic cleavage of the temporary bond between the carrier and the drug molecule, or a sequential combination of both, i.e. an enzymatic step followed by a non-enzymatic rearrangement (column 2, lines 46-49).  A carrier-linked prodrug is a prodrug that contains a temporary linkage of a given active substance with a transient carrier group that produces improved physicochemical or pharmacokinetic properties and that can be easily removed in vivo, usually by a hydrolytic cleavage. This is shown graphically in FIG. 1 (column 3, lines 1-7).  In order to implement a prodrug strategy, at least one certain functional group in the drug molecule is employed for attachment of the carrier polymer. Preferred functional groups are hydroxyl or amino groups. Consequently, both the attachment chemistry and hydrolysis conditions vary greatly between these two functionalities.  In a simple one-step mechanism, the prodrug's temporary linkage is characterized by an intrinsic liability or enzyme dependence. The susceptibility of this linkage to hydrolysis in an aqueous environment with or without enzyme catalysis controls the cleavage kinetics between polymeric carrier and drug. Numerous macromolecular prodrugs are described in the literature where the temporary linkage is a liable ester bond. In these cases, the functional group provided by the bioactive entity is either a hydroxyl group or a carboxylic acid (column 3, lines 48-61).  Bioactive molecules taught include small molecule bioactive moieties such as anti-neoplastic (i.e. antitumor), anti-inflammatories, anti-infective, etc. (column 11, lines 15-29) as well as protein and polypeptides (column 11).  Also taught is the antitumoral prodrug of 5-aminosalicylic acid which is activated by specific enzymes like beta lactamases (column 5, lines 1-11 and compound 37a and 39).  Polymers taught include hyperbranched polymers (column 13, lines 25-27).  Functional groups on the polymers taught include carboxylic acid and hydroxyl groups (column 13, lines 39-45).  Release rates are governed by a substantially non-enzymatic chemical reaction which is in turn dependent on the molecular structure of the linker. Systematic or random modifications of the chemical structure, for instance by changing substituents in one or more positions, for instance a masking group in a cascade prodrug, allows for the generation of prodrug linkers with differing release rates. It is therefore possible to create a variety of prodrug linkers and select those fast or slow cleaving prodrug linkers according to the demands posed by a given medicinal or therapeutic application (column 20, lines 45-55).
While Wyatt teaches the formation of hyperbranched polyesters from acids and alcohols such as glycerol, Wyatt does not expressly teach adipic acid.  However, this deficiency is cured by Stumbe et al.
Stumbe et al. is directed to hyperbranched polyesters based on adipic acid and glycerol.  Glycerol acts as a branching unit when all three OH groups react as shown in figure 1.  The structure of hyperbranched polyesters present two different types of functional groups, the OH from the glycerol units and the COOH groups from the adipic acid.  During reactions, examples were taken out of the reaction mixture every hour to monitor the viscosity to detect the exponential increase of viscosity reflecting the beginning of the gelation process.  For molar ratios of adipic acid to glycerol of 2:1 to 1.2:1 (0.5 to 0.83 ratio of alcohol to acid), it was not surprising to observe gelation.  In order to avoid crosslinking, the reactions were stopped after 6 to 8h.  At these conditions, it was possible to collect hyperbranched polyesters just before reaching the gel point as clear and colorless viscous liquids (page 922, right column-page 923, first paragraph).  It is suggested that due to the various functional end groups, it opens up a high potential for further chemical modifications (page 924, conclusions).  
While Wyatt teaches non-gelling hyperbranched polymers, Wyatt does not expressly teach the molar ratio of alcohol to acid being of a certain level to avoid gelation.  However, this deficiency is cured by Clauss et al.
Clauss et al. is directed to highly-branched or hyper-branched polyester and the production and application thereof.  Claimed is a nongelling and noncrosslinked, highly branched or hyperbranched polyester obtained by reacting mono-, di-, tri- or polycarboxylic acid or derivative hereof with mono-, di-, tri-, tetra- or polyol (claim 1).  Dicarboxylic acids include succinic acid, adipic acid, etc. (paragraph 0102 and 0114).  Alcohols include glycerol (paragraph 0124-0125).  The polyesters are carboxyl-terminated, carboxyl- and hydroxyl-terminated or hydroxyl-terminated (paragraph 0136).  Surprisingly it has been found that, with retention of the broad variability of the polyester composition, in other words of the molecular parent units which definitively derive from di-, tri- or polycarboxylic acids and di-, tri-, tetra- or polyols and also monocarboxylic acids, monoalcohols, and hydroxycarboxylic acids, it is possible to prepare highly branched or hyperbranched polyesters which do not gel under reaction conditions, if the stoichiometric relationships between the constituent monomers, and/or the maximum allowable conversion, are set in a particular way. The inventive selection has proven nontrivial and is also not apparent from the prior art to a person skilled in the art (paragraph 0029).  Clauss et al. goes into great detail about the selection of the respective molar amounts of the acids and alcohols to avoid gelation (paragraphs 0034-0097 and the claims).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wyatt, Adeli et al., Hersel et al., Clauss et al. and Stumbe et al. and utilize acids such as adipic acid with alcohols such as glycerol in order to form hyperbranched polymers.  One skilled in the art would have been motivated to utilize this material as Wyatt, Adeli et al. and Stumbe et al. all suggest acids and alcohols are utilized to make hyperbranched polyesters.  It would have been obvious to one of ordinary skill in the art to try known acids and alcohols for forming hyperbranched polyesters as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wyatt, Adeli et al., Hersel et al., Clauss et al. and Stumbe et al. and utilize the hyperbranched polymer of Wyatt for drug delivery.  One of ordinary skill in the art would have been motivated to covalently attach a drug, such as 5-aminosalicylic acid, to the hyperbranched polymers of Wyatt.  Since Adeli et al. recognizes that there are two ways to deliver the drug (either non-covalently or covalently) one skilled in the art would have been motivated to utilize either way.  Since Adeli et al. teaches hyperbranched polymers made form an acid and an alcohol there is a reasonable expectation of success in utilizing the polymers of Wyatt for drug delivery.  Since covalent attachment allows formation of a product as taught by Hersel et al., one skilled in the art would have been motivated to utilize 5-aminosalicylic acid for its antitumoral purposes with a reasonable expectation of success as cisplatin the drug exemplified by Adeli et al. has amino groups and is covalently attached to a hyperbranched polymer.    
Regarding the claimed non-gelling, molar ratios, Wyatt teaches different ways to reduce or prevent gelling.  Wyatt and Stumbe both teach making hyperbranched polymers before they reach the gelling point allows for more attractive synthetic targets because they could be used as fluids with varying degrees of viscosity or they could be processed further to make rigid or flexible materials.  Therefore, Wyatt clearly desires non-gelling hyperbranched polymers.  Clauss et al. recognizes that the stoichiometric relationship between the constituent monomers being set in a particular way also for the formation of hyperbranched polyester which do not gel.  Since non-gelling hyperbranched polymers are clearly desirable as Wyatt, Stumbe and Clauss et al. all teach the formation of non-gelling polymers, one skilled in the art would manipulate not only the ratio of the acids and alcohols but also the reaction conditions in order to achieve the desired non-gelling polymers, based on the teachings of the cited prior art.  
Regarding claims 2-3, Adeli et al. clearly shows that there are primarily acid end groups.  Stumbe et al. shows primarily alcohol end groups.  Therefore, depending on the degree of polymerization, one skilled in the art would recognize that the hyperbranched polymers can be terminated with either the alcohol groups or the acid groups from the starting monomers.  
	Regarding claim 19, 5-aminosalicylic acid has amino groups.
Regarding claim 16, the release rate will depend on the linkage between the active agent and the polymer.  Furthermore Hersel et al. recognize that the release rate can be manipulated according to the demands posed by a given medicinal or therapeutic application.  The release rate of the drug in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal release rate in order to best achieve the desired results.   It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1-8, 16,  19 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Adeli et al., Hersel et al., Clauss et al. and Stumbe et al. as applied to claims 1-7, 16,  19 and 46 and in further view of Zhao et al. (US PGPUB No. 20090074704).
Applicant Claims
	The instant application claims a ketal is formed by the hyperbranched polyester and the active ingredient.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Adeli et al., Wyatt, Hersel et al., Clauss et al. and Stumbe et al. are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	A ketal bond between the polymer and the active ingredient is not taught.  However, this deficiency is cured by Zhao et al.
	Zhao et al. is directed to multi-arm polymer prodrugs.  Taught is a prodrug comprising a water-soluble polymer having three or more arms, typically at least three of which are covalently attached to an active agent.  Each arm of the polymer possess an active agent covalently attached preferably by a hydrolyzable linkage (paragraph 0011). The linkage between the multi-armed polymer portion and the active agent is preferably hydrolytically degradable for in vivo release of the parent drug molecule over time.  Representative linkages include carboxylate esters, ketals, etc. (paragraph 0118 and 0156).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Wyatt, Adeli et al., Hersel et al., Clauss et al., Stumbe et al. and Zhao et al. and utilize a ketal as a hydrolytically unstable bond between the polymer and the active agent.  It would have been obvious to one of ordinary skill in the art to manipulate the linkage depending on the active agent utilized.  One of ordinary skill in the art would have a reasonable expectation of success as Zhao et al. teach attachment of the drug to polymers which have multi-arms (i.e. hyperbranched) and Adeli et al. suggests that the linkage can be manipulated depending on the drug utilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616